Citation Nr: 1641187	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2016, the Board remanded the claim for further development.  The case has since been returned to the Board for appellate review.  

The Board notes that the issue on appeal was initially characterized by the RO as entitlement to service connection for bilateral pes planus.  However, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to ensure complete consideration of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

In his June 2015 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015).   

The Board notes that the Veteran also appealed the portion of the September 2013 rating decision regarding the evaluation assigned for his service-connected bilateral pterygium.  However, he did not perfect that appeal following the issuance of the May 2015 statement of the case.  Rather, the Veteran specifically limited his appeal to the issue of entitlement to service connection for bilateral pes planus in his June 2015 substantive appeal.  Therefore, that issue is not on appeal, and no further consideration is necessary.

The Board also notes that the Veteran complained of hardened toenails with fungal infections during the September 2013 and June 2016 VA examinations.  If the Veteran would like to seek service connection for such a condition, he and his representative should submit a claim to the RO. 38 C.F.R. §§ 3.155, 3.157.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from May 2004 to May 2015 that were considered by Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The Board notes that VA medical records were associated with the VBMS electronic claims file in September 2016.  However, these records were previously considered by the AOJ in the July 2016 supplemental statement of the case (SSOC). 

In addition, the Veteran submitted private treatment records after the July 2016 SSOC without a waiver of initial review by the AOJ.  However, a review of this medical evidence reveals that it is largely duplicative of evidence previously of record.  Moreover, as the Veteran's substantive appeal was received after February 2, 2013, the Board finds that the automatic waiver provision applies in this case.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder, diagnosed as hallux rigidus, Haglund's deformity, hammertoes, foot and Lisfranc degenerative arthritis, plantar fasciitis, and heel varus, did not manifest in service or to a compensable degree within one year of separation and is not otherwise related to his military service.  

2.  The Veteran has not been shown to currently have f bilateral pes planus.
CONCLUSION OF LAW

A bilateral foot disorder was not incurred in active service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103(A), 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran was provided a notice letter in January 2013, prior to the initial decision on the claim in September 2013.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In this regard, the January 2013 letter informed the Veteran of the evidence necessary to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.   

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran reported that he received post-service private treatment at the Texas Health Presbyterian Hospital, Wilson N. Jones Medical Center, and the Texoma Medical Center.  On review, the Board notes that treatment records from these facilities are of record.  Moreover, in May 2016, the AOJ provided the Veteran the opportunity to identify any outstanding private medical records.  In June 2016, the Veteran responded and submitted a release to obtain records from the Hayes Family Foot Care facility.  The AOJ requested and obtained all available records from that facility in July 2016.  Thereafter, the Veteran submitted private treatment records from the Texas Health Presbyterian Hospital and Wilson N. Jones Hospital Center.  The Veteran has not otherwise identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was also afforded VA examinations in September 2013 and June 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

With regard to the May 2016 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AOJ sent the Veteran medical authorization forms to secure potential private medical evidence, obtained VA medical records and associated them with the electronic claims file, and provided the Veteran with an adequate VA examination for his bilateral foot disabilities.  As such, the AOJ substantially complied with the Board's remand directives.  Stegall, 11 Vet. App. at 271(1998)

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for a bilateral foot disorder.  

The Veteran has contended that his bilateral foot pain is due to pes planus that resulted from strenuous activity during his military service.  See, e.g., June 2015 notice of disagreement.  

The Veteran's service treatment records include a February 1956 separation examination that noted asymptomatic pes planus.  In an associated report of medical history, the Veteran denied having arthritis and foot trouble.  The service treatment records are otherwise negative for complaints, treatment, or diagnoses of any foot disorder. 

The Veteran's post-service VA medical records dated from 1994 to 2010 contain no discussion or findings pertaining to a bilateral foot disorder.  

A December 2010 private medical record noted an assessment of degenerative joint disease.  

A July 2011 VA diabetes mellitus foot examination noted that the Veteran had no complaints of foot pain.  A physical examination of the Veteran also revealed no skin breaks, deformity, erythema, trauma, pallor on elevation, dependent rubor, nail deformities, extensive callus, or pitting edema.  The dorsalis pedis and posterior tibial pulses were present, and a sensory examination was within normal limits.  

A July 2012 VA diabetes mellitus foot examination noted that the Veteran had no complaints of foot pain.  A physical examination of the Veteran revealed that his feet were within normal limits with the exception of dystrophic toe nails.  

An August 2012 VA podiatry report noted that the Veteran complained of foot pain of the great toes.  A physical examination of the Veteran revealed a small callus on the Veteran's right hallux.  The dorsalis pedis and posterior tibial pulses were present, and a sensory examination was within normal limits.  VA medical records thereafter continue to note complaints of bilateral foot pain.  

VA podiatry records dated from August 2012 to February 2015 noted that the Veteran's dorsalis pedis and posterior tibial pulses were present and that sensory examinations were within normal limits. 

In November 2012, the Veteran filed a claim for service connection for bilateral pes planus.  He indicated that the condition had its onset in February 1956.  

During a September 2013 VA examination, the Veteran complained of sharp and burning pain in his feet.  He reported that he was diagnosed with flat feet during his separation examination and that his symptoms of pain had progressively worsened since that time.  A physical examination of the Veteran revealed a loss of Achilles tendon reflex and loss of vibratory sensation bilaterally.  The Veteran had a diminished arch and difficulty with toe walk and stance.  There was no tenderness to palpation to the metatarsal or plantar surface, and no noted calluses bilaterally.  The examiner noted that the Veteran had hammertoes at the left second and third toes and at the right second, third, and fourth toes.  An x-ray showed significant degenerative changes and heel spurring bilaterally, but were negative for pes planus.    

The September 2013 VA examiner opined that it was not at least as likely as not that the Veteran's foot pain and previous assessment of pes planus on separation were connected to his military service.  Rather, the examiner stated that the Veteran's foot pain was more than likely a result of his untreated diabetic neuropathy.  In so finding, the examiner noted that the Veteran's February 1956 separation examination showed a diagnosis of asymptomatic pes planus.  However, she explained that x-rays were not taken at that time to confirm the diagnosis and that current x-rays were negative for pes planus.  Additionally, the Veteran's current examination findings were more consistent with diabetic neuropathy.  The examiner further indicated that degenerative changes in the Veteran's feet could be a source of his foot pain.  However, she stated that age was the most significant risk factor for degenerative arthritis.  

Although the September 2013 VA examiner addressed some questions related to the Veteran's bilateral foot disorder, she focused primarily on pes planus.  Therefore, the September 2013 VA opinion did not adequately address all of the Veteran's diagnosed foot disorders.

In his June 2015 substantive appeal, the Veteran reported that he experienced extreme pain in his feet during basic training.  He stated that he marched and hiked for miles wearing heavy and ill-fitting combat boots.  His duties also required him to climb into aircraft.  The Veteran reported that he has experienced pain in his feet and leg cramps through the years due to pes planus.  He also contended that his bilateral foot disorder was not the result of diabetic neuropathy and indicated that he did not develop that condition until 2010.  

A September 2015 private medical report from Dr. S.H. (initials used to protect privacy) noted that the Veteran complained of painful feet, arches, and Achilles tendons.  A physical evaluation of the Veteran revealed very flattened, abducted, and pronated feet with significant spurring around the first metatarsophalangeal joint.  There was pain to palpation across the plantar medial tubercle with palpable bone spurring along the medial calcaneal turbcle and plantar fasciitis with heel spur.  Dr. S.H. noted that the Veteran had Haglund's deformity with spurring and tenderness, as well as some thickening and spurring along the Achilles tendon.  There was decreased dorsiflexion of the hallux, hallux rigidus, and significant spurring of the Lis Franc joint.  Dr. S.H. further noted that the Veteran had resulting changes in mechanics from his arthritis, with significant Achilles tendonitis and plantar fasciitis.  

VA podiatry records dated from September 2015 to April 2016 noted that the Veteran had a small callus on his right hallux.  Additionally, the Veteran's dorsalis pedis and posterior tibial pulses were 1+ diminished, and sensory examinations of the feet were abnormal.   

During a June 2016 VA examination, the Veteran complained of pain in his heels, plantar fascia, arches, and first metaphalangeal joints.  The Veteran reported that he was diagnosed with bilateral flat feet at his separation from service and that his pain had progressively worsened since that time.  A physical examination of the Veteran showed no indication of swelling on use and no characteristic calluses.  The examiner noted hammer toes on the right third and fourth toes, and the left second, third, and fourth toes.  X-ray findings showed degenerative calcaneal spurring and degenerative spurring at the Achilles tendon insertion, bilaterally.  No pes planus deformities were seen.    

The examiner diagnosed the Veteran with bilateral hallux rigidus, Haglund's deformity, hammertoes, foot and Lisfranc degenerative arthritis, plantar fasciitis, and heel varus.  The examiner opined that it was greater than 50 percent as likely as not that the diagnosis of asymptomatic pes planus noted on the Veteran's separation examination was incorrect.  In so doing, the examiner acknowledged the findings from the February 1956 separation examination and the September 2015 private medical evaluation from Dr. S.H.; however, he explained that current x-ray results were negative for bilateral pes planus.  In addition, a physical examination of the Veteran revealed that there were no calluses on the plantar surfaces of the feet and both navicular bones were appropriately located.  The examiner further noted that the Veteran reported no foot issues of any kind on his February 1956 report of medical history.

With regard to the diagnosis of hallux rigidus, the examiner opined that it was greater than 50 percent as likely as not degenerative in nature and not etiologically related to his period of active service.  In so finding, the examiner explained that the pathophysiology of hallux valgus, in the absence of congenital abnormalities or significant trauma such as in the Veteran's case, is degenerative in nature.  

With regard to the diagnosis of Haglund's deformity, the examiner opined that the disorder was greater than 50 percent as likely as not degenerative in nature and/or due to the abnormal pull of the Achilles tendon from his bilateral heel varus, and not etiologically related to his period of active service.  

With regard to the Veteran's bilateral hammertoes, the examiner opined that it was greater than 50 percent as likely as not degenerative in nature and not etiologically related to his period of active service.  Rather, the examiner explained that the Veteran's bilateral hammertoes were due to ongoing and common weakness of the extensors of the foot over time.  

With regard to the diagnoses bilateral foot and Lisfranc degenerative arthritis, the examiner opined that the disorders were greater than 50 percent as likely as not degenerative in nature and not etiologically related to the Veteran's period of active service.  In so finding, he explained that the pathophysiology of the conditions, in the absence of congenital abnormalities or significant trauma such as in the Veteran's case, is usually degenerative in nature.  

With regard to the diagnosis of bilateral plantar fasciitis, the examiner opined that the disorder was greater than 50 percent as likely as not related to the Veteran's heel varus and altered foot biomechanics, and not etiologically related to his period of active service.  

With regard to the Veteran's bilateral heel varus, the examiner opined that it was greater than 50 percent as likely as not degenerative in nature and not etiologically related to the Veteran's active service.  Rather, the examiner explained that the Veteran's bilateral heel varus was related to osteoarthritis of the feet and the altered biomechanics that resulted from such pathology, especially the Lisfranc joint.

In support of all of his opinions, the June 2016 VA examiner noted that there was no record of the Veteran having foot or heel issues during service and that he reported no significant foot problems on his report of medical history at separation from service.  The examiner also stated that, if there were any significant foot issues while marching during service, the Veteran's statements on his report of medical history would imply that the issues were no longer present at the time of discharge or that wearing civilian footwear removed the problem.  The examiner further noted that there were no records of any foot disturbances until a point in time too far removed from service to be related.  

The Board affords substantial probative weight to the June 2016 VA opinion, as it is based on a review of the claims file, to include the Veteran's own statements and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the examiner provided a reasoned explanation for his opinions with clear conclusions and supporting data.  

With regard to the September 2013 VA examination, the Board acknowledges that the Veteran has contended that the opinion was inadequate because he was diagnosed with peripheral neuropathy in 2010.  In this regard, the September 2013 VA examiner attributed the Veteran's bilateral foot pain primarily to his diabetic neuropathy.  She also indicated that the Veteran's pain may be due to degenerative arthritis.   The Board recognizes that the examiner did not fully address all of the Veteran's diagnosed foot disorders.  However, the examiner performed a thorough review of the evidence in the claims file, including the Veteran's service treatment records and contentions.  Additionally, the opinion is consistent with the medical evidence of record.  Notably, the Veteran's VA medical records indicate that he was diagnosed as pre-diabetic as early as March 2010.  In reading the September 2013 examination and opinion as a whole and in the context of the evidence of record, the Board finds that the examiner's determinations, which address the central medical issues in this case, were based on an analysis of the evidence and current medical understanding, and are therefore entitled to some probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Nevertheless, as noted above, the June 2016 VA examiner provided a subsequent medical opinion, which the Board finds to have high probative value.

Initially, the evidence of record shows that the Veteran has a current bilateral foot disorder variously diagnosed as hallux rigidus, Haglund's deformity, hammertoes, foot and Lisfranc degenerative arthritis, plantar fasciitis, and heel varus.  However, the most probative evidence of record shows that the Veteran does not have bilateral pes planus.  In this regard, the Board notes that the September 2015 private medical evaluation indicated that the Veteran had very flattened, abducted, and pronated feet.  However, the private physician did not actually state that he had a diagnosis of pes planus.  Moreover, the Board finds that the September 2013 and June 2016 VA medical opinions are more probative.  The VA opinions were based upon detailed examinations of the Veteran and supported by a complete review of the Veteran's lay statements and medical history.  In addition, the June 2016 VA examiner specifically considered the findings of the September 2015 private medical evaluation, and the VA opinions were further supported by objective x-ray findings that showed no evidence of pes planus.    

The Board has also considered the Veteran's lay statements of record.  As noted above, the Veteran has contended that his bilateral foot pain is due to pes planus that resulted from wearing ill-fitting boots during military service.  The Veteran is certainly competent to report as to the observable symptoms he experiences, such as the onset of his symptoms of foot pain, as well as his post-service symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competence must be distinguished from probative weight.  In this case, the Board finds that the specific, reasoned opinions of the VA examiners, in particular the June 2016 VA examiner, are of greater probative weight than the more general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided medical opinions with supporting rationale relying on medical training, knowledge, and expertise.  Indeed, the June 2016 VA examiner considered the Veteran's statement that he had flat feet, but specifically indicated that objective testing did not reveal such a diagnosis.

For these reasons, the Board finds that, in weighing all of the evidence of record, the Veteran does not have a current diagnosis of bilateral pes planus.  

Furthermore, the Board finds that the evidence does not indicate that the Veteran's current foot disorders manifested in or are otherwise related to his military service.  As noted above, with the exception of the asymptomatic bilateral pes planus noted on the Veteran's February 1956 separation examination, the service treatment records are negative for any complaints, treatment, or diagnosis of a bilateral foot disorder.  In regard to whether arthritis was shown during service or within a year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331.  The Veteran's service treatment records do not show that he was diagnosed with arthritis during service, and there was no finding of arthritis at the time of separation.  Moreover, the Veteran specifically denied having arthritis and foot trouble on his February 1956 report of medical history at the time of his separation from service.  Thus, there is affirmative evidence showing that the Veteran did not have arthritis or any other foot disorder during service or at the time of his separation from service.

In addition, the record contains no indication that arthritis manifested to a compensable degree within one year of the Veteran's military service.  Arthritis must be objectively confirmed by x-ray.  38 C.F.R. § 4.61a, Diagnostic Code 5003.  Indeed, there is no medical evidence that the Veteran was diagnosed with arthritis within the first year after his separation from service.  Moreover, although the Veteran reported that he has experienced bilateral foot pain since service, he has not alleged that arthritis was diagnosed during or within one year of his active duty service.  Therefore, the Board finds that the Veteran's bilateral foot disorder did not manifest within one year of separation from service.  As such, the Veteran is not entitled to service connection on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a); Walker, 708 F.3d 1335-37.   

Furthermore, the evidence does not establish continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's lay statements regarding his symptoms of bilateral foot pain since service.  As discussed above, he is certainly competent to report as to the observable symptoms he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had foot problems that started in service and have been continuous since that time. However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there was no evidence of any complaints, treatment, or diagnosis of a foot disorder during his military service.  Although there was a notation of pes planus in February 1956, it was specifically noted that any such disorder was asymptomatic.  In fact, at the time of his separation from service, the Veteran denied having foot trouble and arthritis.  Moreover, the Veteran also denied having symptoms of foot pain during July 2011 and July 2012 diabetic foot evaluations.  Thus, the Veteran's statements have been inconsistent, and there is actually affirmative evidence showing that he did not have a foot disorder at the time he separated from service or continuously thereafter.  Therefore, the Board finds that the reported history of onset and continuity of symptomatology to be not credible.

In addition to the lack of evidence showing that a bilateral foot disorder manifested during service or within close proximity thereto, the weight of the evidence of record does not otherwise link the Veteran's bilateral foot disorders to service.  In this regard, the VA medical opinions fully address the question of whether the Veteran's current foot symptomatology is related to his military service.  In particular, as discussed above, the Board affords substantial probative weight to the June 2016 VA opinion, as it is based on a review of the claims file, to include the Veteran's contentions and the medical evidence, and an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

There is no medical opinion otherwise relating the Veteran's current bilateral foot disorder to his military service.  Notably, while the September 2015 private medical evaluation notes multiple diagnoses for the Veteran's current bilateral foot symptoms, the statement does not show or otherwise suggest a connection to the Veteran's active service.  

With regard to lay evidence of a nexus, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, even assuming that the Veteran is competent to opine on the matter, the Board finds that his general assertions are outweighed by the findings of the June 2016 VA examiner who determined that the Veteran's current disorders are not related to his military service.  The examiner reviewed and considered the evidence of record, including the Veteran's own statements, and provided medical opinions with supporting rationale relying on medical training, knowledge, and expertise.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral foot disorder.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


